Case 3:20-cv-00330-JBA Document 50-3 Filed 06/17/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

MIA CASTRO, M_D., et al) CIVIL ACTION NO:

 

Plaintiff, )3:20-cv-00330 (IBA)
v. )
YALE UNIVERSITY, et al)
Defendant. ) May 8, 2020
)
)
AFFIDAVIT OF MANUEL L. FONTES, M.D.

Manuel L. Fontes, M.D., having been duly sworn, deposes and states the following:
1. 1am over the age of eighteen and I believe in the obligation of an oath.

2.1 am one of the named Defendants in this action.

3. I have never been served by either the EEOC or the CHRO with any charge of
discrimination by the Plaintiffs.

 

Subscribed and sworn before me this 3 day of May, 2020

La) Pl

~Notary/Commissioner of the Superior Court

 

s ics _
